Citation Nr: 0213708	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  99-08 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 RO decision that denied service 
connection for multiple sclerosis.  The veteran testified at 
a Board hearing in March 2001.  In May 2001, the Board 
remanded the case for additional development of the evidence, 
but the veteran thereafter indicated he would not be 
submitting additional evidence.  


FINDINGS OF FACT

Multiple sclerosis was not present during active service or 
for more than 7 years later, and it was not caused by any 
incident of service including Agent Orange exposure during 
service in Vietnam.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from November 
1969 to November 1972, including service in Vietnam.  The 
service medical records do not show signs, symptoms, or a 
diagnosis of multiple sclerosis.  At the August 1972 
examination for upcoming separation, all pertinent systems 
were normal.

There are no contemporaneous medical records of signs, 
symptoms, or a diagnosis of multiple sclerosis within the 7 
years after service, or for much later.

A private MRI report from October 1989 indicates a clinical 
history of bladder control problems, visual problems, and 
numbness of the lower extremities, and it was noted that the 
MRI was being done to evaluate for multiple sclerosis.  The 
report describes current MRI findings said to be suggestive 
of multiple sclerosis.

The veteran filed a claim for compensation or pension in 
March 1993, noting he had been diagnosed with multiple 
sclerosis.  

The veteran underwent VA examinations in April 1993.  
Diagnoses at a general medical examination included multiple 
sclerosis.  On a neurological examination, the veteran 
related that multiple sclerosis had been diagnosed in 1989 
when he had an MRI.  The veteran reported that he had an 
earlier history of urinary incontinence in 1977 (at which 
time he had a medical evaluation and later a 
urocystometrogram), bilateral leg weakness around 1984, and 
transient left eye loss of vision and return of vision in 
1987.  Following the current VA examination, the doctor's 
impression was that the veteran's claimed history and 
examination were consistent with a diagnosis of multiple 
sclerosis.  The doctor commented that from history it 
appeared as though symptoms of incontinence had developed 
within 7 years of discharge from active service and could 
very well be due to multiple sclerosis, considering the age 
of the veteran.

In May 1993, the RO granted non-service-connected pension 
benefits, primarily based on multiple sclerosis.  Pension 
benefits were later stopped when it was noted the veteran was 
employed.  In a number of subsequent statements, the veteran 
and his representative indicated he was claiming service 
connection for multiple sclerosis, asserting that the 
condition was manifest within the 7-year presumptive period 
after service or that it was due to Agent Orange exposure in 
Vietnam.

By a June 1997 letter, the RO asked the veteran to submit all 
medical evidence (or identify treatment sources so that the 
RO could obtain the records) concerning multiple sclerosis 
and Agent Orange, including evidence of manifestations of the 
disease within the 7-year presumptive period.  The veteran 
did not respond.

The veteran and his wife testified at an RO hearing in August 
1998, claiming that service connection was warranted for 
multiple sclerosis.  It was contended that there were urinary 
and leg problems within the 7 years after service, as 
required for a presumption of service connection, although it 
was suggested that early medical records were no longer 
available.

According to a November 1999 letter from a private 
chiropractor, Dr. James M. Hartigan, the veteran recently 
contacted him, requesting medical records dating back to the 
1970s, but the doctor said he no longer had such records.  
The doctor said he recalled he started treating the veteran 
in 1980 or 1981 for back and leg pain, and saw the veteran 
infrequently for back problems through 1985.  The doctor said 
he recalled the veteran had concerns of urinary control which 
significantly predated the onset of low back and leg 
symptoms.  Dr. Hartigan noted he had also treated the 
veteran's wife, who had expressed concern about the veteran's 
urinary problems.  The doctor noted that in the mid or late 
1980s the veteran moved to another state where another doctor 
diagnosed multiple sclerosis.  Dr. Hartigan said he later saw 
the veteran for back symptoms and then felt that there had 
been symptoms of multiple sclerosis in the early 1980s and 
that the urinary incontinence that had been bothering the 
veteran into the 1970s was a manifestation of that disease.  
The doctor noted he had treated the veteran for back problems 
since 1996.  Dr. Hartigan further commented that, in 
discussing the onset of symptoms, the urinary incontinence 
symptoms clearly preceded any paresthesia or neuromuscular 
manifestation.  

The veteran testified at a Board hearing in March 2001 that 
he did not have any symptoms of multiple sclerosis during 
active service.  He said he started having urinary problems 
between 1974 and 1977 and muscle problems caused him to stop 
jogging and running in 1978 or 1979.  He said he was 
diagnosed with multiple sclerosis in about 1988 when he had 
an MRI.  The veteran said he continued to have multiple 
sclerosis, but he treated it himself with diet, vitamins, and 
exercise.

In May 2001, the Board remanded the case for development of 
additional evidence.  The remand noted that the veteran had 
referred to treatment since service (including treatment for 
urinary problems in 1977) concerning alleged manifestations 
of multiple sclerosis, yet only a few medical records had 
been submitted.  It was also noted the veteran claimed that 
Agent Orange exposure in Vietnam led to multiple sclerosis.  
In the remand, the RO was requested to have the veteran 
identify all sources of treatment for claimed manifestations 
of multiple sclerosis since separation from service, and then 
the RO was to get the records; the veteran was also given an 
opportunity to submit evidence that the disease was due to 
Agent Orange exposure.  By a January 2002 letter, the RO 
asked the veteran to submit the pertinent medical records (or 
identify VA treatment sources and complete enclosed release 
forms for non-VA treatment, so that the RO could get the 
records).  In a June 2001 letter, sent to both the Board and 
RO, the veteran indicated he believed he had already 
submitted necessary evidence and would not be providing 
additional evidence; he also reiterated his belief that Agent 
Orange exposure led to multiple sclerosis.

II.  Analysis

Through discussions in RO correspondence, rating decisions, 
the statement of the case, the supplemental statements of the 
case, and a Board remand, the VA has notified the veteran of 
the evidence needed to substantiate his claim for service 
connection for multiple sclerosis.  He has also been notified 
of what evidence he should submit and what evidence the VA 
would obtain.  Most recently, the Board remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), including development of additional medical evidence 
which the veteran indicated existed.  The RO then asked the 
veteran to submit the evidence, or identify it so that the VA 
could obtain it.  However, the veteran declined to do so.  
The Board notes that the duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
the evidence.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  
The VA has met its obligation to make reasonable attempts to 
obtain evidence to substantiate the claim.  Moreover, under 
the circumstances presented, a VA examination with medical 
opinion is not warranted, since it is assumed the veteran now 
has multiple sclerosis, and there are no proven predicate 
facts upon which a doctor could provide a competent medical 
opinion that the disease was present in service or within the 
7-year presumptive period.  For example, due to the veteran's 
refusal to submit additional medical evidence, there are no 
medical records from the 7-year presumptive period which a 
doctor could analyze to determine whether or not findings in 
those records represented early manifestations of multiple 
sclerosis.  The Board finds that the notice and duty to 
assist provisions of the VCAA and related VA regulation have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for multiple 
sclerosis if it is manifest to a compensable degree within 7 
years after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, a minimum rating of 30 percent is 
assignable for multiple sclerosis.

Signs, symptoms, or a diagnosis of multiple sclerosis are not 
shown in the service medical records from the veteran's 1969-
1972 active duty, in any contemporaneous medical records 
within the 7-year presumptive period after service, or for 
long thereafter.  As noted, the veteran has declined to 
submit any early medical evidence which might show 
manifestations of the disease.  The first medical evidence of 
multiple sclerosis is the 1989 MRI report, far beyond the 
presumptive period.

Since 1993, the veteran and his wife have recited a history 
of the veteran having urinary, leg, or other symptoms of 
possible multiple sclerosis within the 7-year presumptive 
period.  But obviously the symptoms could be due to any 
number of problems, and as laymen, the veteran and his wife 
have no competence to attribute the symptoms to multiple 
sclerosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The credibility of the lay description of alleged symptoms 
within the 7-year presumptive period also is not accepted, 
given the circumstances that there reportedly are some early 
medical records concerning those symptoms, yet the veteran 
will not submit those records.  Comments at the 1993 VA 
examination and in the 1999 letter from Dr. Hartigan 
(chiropractor), to the effect that the veteran may have had 
manifestations of multiple sclerosis within the 7-year 
presumptive period, are not considered competent medical 
evidence, since the medical statements rest on an 
unsubstantiated lay history as recited by the veteran.  See 
Godfrey v. Brown, 8 Vet.App. 113 (1995); Reonal v. Brown, 5 
Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993).  
Again, it is unfortunate that the veteran has elected not to 
submit early medical evidence upon which a doctor might make 
a competent medical opinion as to any early manifestations of 
the disease. 

The weight of the credible evidence now available 
demonstrates that multiple sclerosis was not present during 
active service or for more than 7 years after active service.

The veteran also claims that his multiple sclerosis is due to 
Agent Orange exposure in Vietnam.

For certain diseases, service connection may be presumed 
based on assumed herbicide (e.g., Agent Orange) exposure 
while serving in Vietnam.  See 38 U.S.C.A. § 1116 (as amended 
by Pub.L. 107-103, 114 Stat.976 (2001)); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Multiple sclerosis is not one of 
the listed diseases for which such service connection may be 
presumed.  Consequently, service connection would require 
medical evidence establishing that such Agent Orange exposure 
caused multiple sclerosis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
the National Academy of Sciences (NAS) was selected to review 
and evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on June 24, 2002 (67 Fed.Reg. 42600-
08).

To date, after studies by the NAS, multiple sclerosis has not 
been found to be related to Agent Orange exposure.  The 
veteran has submitted no competent medical evidence to link 
his multiple sclerosis with herbicide exposure in Vietnam.  
The weight of the credible evidence is against such a 
relationship.

In sum, the evidence demonstrates that the veteran's multiple 
sclerosis was not present during active service or for more 
than 7 years later, and it was not caused by any incident of 
service including Agent Orange exposure during service in 
Vietnam.  Based on evidence which is now available, the Board 
concludes that multiple sclerosis was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection; thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If in the future the veteran is willing 
to submit all pertinent medical evidence, he may apply to the 
RO to reopen his claim.


ORDER

Service connection for multiple sclerosis is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

